IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-87,766-01


                           IN RE JOSE ANTONIO CORTEZ, Relator


               ON APPLICATION FOR A WRIT OF MANDAMUS
   CAUSE NOS. 1992-CR-6828-W1 AND 1992-CR-6829-W1 IN THE 290th DISTRICT
                                 COURT
                          FROM BEXAR COUNTY


        Per curiam.

                                              ORDER

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. In it, Relator contends that he filed applications for a writ

of habeas corpus in the 290th District Court of Bexar County, the District Court entered timely

orders designating issues on November 22, 2016, more than 180 days have passed since the date the

State received the applications, and the applications have not been timely forwarded to this Court

as mandated by Texas Rule of Appellate Procedure 73.4(b)(5).

        Respondent, the District Clerk of Bexar County, is ordered to file a response, which may be

made by submitting the record on such habeas corpus applications, submitting proof of the date of
                                                                                                    2

receipt by the State showing 180 days has not yet elapsed, or stating that Relator has not filed

applications for a writ of habeas corpus in Bexar County. This application for leave to file a writ of

mandamus shall be held in abeyance until Respondent has submitted the appropriate response. Such

response shall be submitted within 30 days of the date of this order.



Filed: December 20, 2017
Do not publish